       Case: 1:19-cv-02812-CAB Doc #: 1 Filed: 12/03/19 1 of 4. PageID #: 1




                        IN THE UNITED STATES FEDERAL DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

JEREMY P. LAWSON                                   )      CASE NO:
2570 Circle Drive                                  )
Painesville, OH 44077                              )      JUDGE
                                                   )
and                                                )      COMPLAINT
                                                   )
KAITLYN LAWSON                                     )      AFFIDAVIT OF MERIT ATTACHED
2570 Circle Drive                                  )
Painesville, OH 44077                              )
                                                   )
       Plaintiffs,                                 )
                                                   )
       v.                                          )
                                                   )
UNITED STATES OF AMERICA                           )
C/O U.S. Attorney General                          )
U.S. Department of Justice                         )
950 Pennsylvania Avenue, NW                        )
Washington, DC 20530-0001                          )
                                                   )
       Defendant.                                  )

       Now come the Plaintiffs, by and through their counsel, and for their Complaint against

Defendant United States of America state as follows:

                         FACTS RELEVANT TO ALL CAUSES OF ACTION
        Case: 1:19-cv-02812-CAB Doc #: 1 Filed: 12/03/19 2 of 4. PageID #: 2



       1.      This is a Federal Tort Claims Act suit brought by the Plaintiffs against the

Defendant United States of America, pursuant to the laws of the United States including 28 USC

' 1346(b) and 28 USC ' 2671-2680 which provide jurisdiction in this Court for this action.

       2.      Plaintiffs have fully complied with the requirements of the laws of the United

States including 28 USC ' 2675 by filing claims with the appropriate federal agency, the United

States of America, Department of Veterans Affairs, that were received on February 25, 2019.

       3.      Plaintiffs are entitled to file this suit against the Defendant because six months

have passed from the time the claims were received.

       4.      Plaintiffs had a board-certified urologist review this case and he states that the

Defendant breached the standard of care and proximately caused injuries to Plaintiff Jeremy

Lawson. An affidavit of merit and report from this expert witness are attached as Plaintiff's

Exhibit "1."

       5.      The Veterans Affairs Medical Center (AVA Medical Center@) is and was at all times

relevant, a hospital, medical center or business duly organized under federal and state law,

which held itself out to the public, including Jeremy Lawson, as competent and qualified to

provide safe and adequate medical and/or surgical care and treatment.

       6.      On or about March 26, 2018, Plaintiff Jeremy Lawson came under the

care and treatment of the Defendant United States of America at the Cleveland VA Medical

Center, by and through its physicians, nurses, and other health care providers. While under the

Defendant=s care, treatment, and/or services, Defendant failed to act as a reasonably prudent

health care provider under the same or similar circumstances which ultimately resulted in

injuries and damages to Jeremy Lawson.
        Case: 1:19-cv-02812-CAB Doc #: 1 Filed: 12/03/19 3 of 4. PageID #: 3



       7.      Specifically, Defendant United States of America, by and through

its employees and/or agents, negligently performed a vasectomy procedure on March 26, 2018.

       8.      Further, on March 27, 2018, Mr. Lawson called the Defendant United States of

America at the Cleveland VA Medical Center, with concerns of pain and swelling. However, he

was not able to speak with a surgeon and was told to take Motrin or Tylenol for his pain.

       9.      Mr. Lawson contacted the Defendant United States of America at the VA Medical

Center a second time that day and verbalized he had increased swelling and discomfort to the

surgical site. Again, he was not able speak with a surgeon and was just told to follow the

post-operative instructions and call his provider.

       10.     On March 28, 2018, Mr. Lawson was experiencing increased pain and swelling so

he went to the emergency room at a different hospital where an ultrasound was performed

and a urologist was consulted. It was determined there was no blood flow to Jeremy's right

testicle, and it was not salvageable.

       11.      Jeremy was transferred to another hospital and surgery to remove his right

testicle was performed on March 29, 2018.

                                                 COUNT I

       12.     Plaintiffs incorporate herein by reference all of the statements and allegations

made in the preceding paragraphs above as if they were fully rewritten herein.

       13.     During all relevant times, Plaintiff Jeremy Lawson was a patient of the

Defendant.

       14.     During this time frame, the Defendant was negligent in providing medical care to

Jeremy Lawson and breached the standard of care that was owed to him.
        Case: 1:19-cv-02812-CAB Doc #: 1 Filed: 12/03/19 4 of 4. PageID #: 4



       15.     As a direct and proximate result of the Defendant=s negligence, Plaintiff

Jeremy Lawson suffered injuries to his body; required additional surgery and other medical

treatment; incurred medical bills; endured pain and suffering; suffered a loss of ability to

perform his usual activities; suffered a substantial physical deformity; and suffered other

economic and noneconomic losses, both in the past and into the future.

                                               COUNT II

       16. Plaintiffs incorporate herein by reference all of the statements and allegations

made in the preceding paragraphs above as if they were fully rewritten herein.

       17.     Plaintiffs Jeremy and Kaitlyn Lawson are and were husband and wife at all

times relevant herein.

       18.     As a result of the negligence of the Defendant and the resulting injuries to

Jeremy Lawson, Kaitlyn Lawson suffered a loss of her husband=s spousal consortium, both in the

past and into the future.

       WHEREFORE, Plaintiffs demand judgment against the Defendant in the amount of

$1,100,000.00, together with interest, reasonable attorney fees, the costs of this action, and

any other relief to which they are entitled.

                                               Respectfully submitted,

                                               /s/ R. Craig McLaughlin
                                               __________________________________________
                                               R. Craig McLaughlin (0068765)
                                               Elk & Elk Co., Ltd.
                                               6105 Parkland Blvd., Ste. 200
                                               Mayfield Hts., OH 44124
                                               Phone: (440) 442-6142
                                               Fax: (440) 442-7944
                                               Email: rmclaughlin@elknandelk.com
                                               Attorney for Plaintiffs
